May 15, 2013 Securities and Exchange Commission Attention: Filing Room 450 Fifth Street, NW Washington, DC20549 Re: Endurance Series Trust (the “Trust”) SEC File 811-22794 Dear Sir or Madam: Enclosed for filing on behalf of the above-referenced registered investment management company pursuant to Rule 17g-1 of the Investment Company Act of 1940 are the following: (i) A copy of the Fidelity Bond Policy (the ‘‘Bond’’), effective April 19, 2013, issued by the Great American Insurance Company, for $175,000 insuring the Trust through the period ending April 19, 2014, attached under Exhibit 1; (ii) A copy of the resolutions of a majority of Trustees of the Board who are not ‘‘interested persons’’ of the Trust, approving the amount, type, form and coverage of the Bond, attached under Exhibit 2; and (iii) Premium for the Bond in the amount of $1,500.00 has been appropriately paid from April 19, 2013 through the period ending April 19, 2014. If there are any questions regarding this filing, please contact the undersigned at 404-549-8991. Very truly yours, /s/ Andres Sandate Andres Sandate President
